Citation Nr: 1543011	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a thigh disability.

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for bilateral hearing loss at an initial noncompensable evaluation, effective January 21, 2010 and denied service connection for tinnitus, diabetes mellitus, hypertension, coronary artery disease, sleep apnea, a right shoulder disability, a thigh disability and a low back disability.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in October 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded these issues in March 2015 for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to an initial compensable rating for bilateral hearing loss disability; and entitlement to service connection for diabetes mellitus, hypertension, coronary artery disease, sleep apnea, a right shoulder disability, a thigh disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current tinnitus disability that is secondary to his service-connected bilateral hearing loss. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to grant service connection for tinnitus; the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished as to this issue.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his current tinnitus is a result of his military noise exposure where he worked as an aircraft crew chief.

The Veteran has conceded in-service noise exposure.  However, a November 2012 VA examiner noted that both in 2010 and during the current examination, the Veteran denied tinnitus.  

At his October 2014 hearing though, the Veteran testified that he did not understand what tinnitus was at the time and that he currently experienced ringing of the ears.

As a result, in March 2015, the Board remanded this issue to provide a new VA audiological examination to determine if the Veteran had a current bilateral tinnitus disability, and if so, whether the tinnitus was related to the conceded in-service noise exposure.

Per the remand instructions, the Veteran underwent a VA examination in July 2015.  The Veteran reported ringing in his ears that occurred approximately once a month and lasted an hour.   He indicated that the ringing in his ears began about one year ago.  The examiner determined that the Veteran had a diagnosis of bilateral hearing loss and that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss as tinnitus was known to be a symptom of hearing loss.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a tinnitus disability as secondary to the Veteran's service-connected hearing loss disability is warranted.  

The Board notes that an August 2010 rating decision granted service connection for bilateral hearing loss at a noncompensable evaluation.

While there was initially conflicting evidence on whether the Veteran had a current diagnosis of tinnitus, the July 2015 VA examiner determined that the Veteran had a current diagnosis of tinnitus.  While the examiner noted that the Veteran's tinnitus reportedly began only a year ago, he attributed the Veteran's tinnitus to his service-connected bilateral hearing loss as tinnitus was a symptom of hearing loss.

A remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  In this regard, the Board notes that the July 2015 VA opinion regarding the nexus of a tinnitus disability to the Veteran's service-connected bilateral hearing loss is not contradicted by any other medical evidence or opinion.  

Accordingly, when resolving all doubt in the Veteran's favor, the Board concludes that a grant of service connection for a tinnitus disability as secondary to the service-connected bilateral hearing loss disability is warranted as there is evidence of a current tinnitus disability as well as a nexus or relationship between this disability and his service-connected bilateral hearing loss disability.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a tinnitus disability, is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss is granted.



REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

As noted above, in March 2015, the Board, in part, remanded the issues of entitlement to an initial compensable rating for bilateral hearing loss disability; and entitlement to service connection for diabetes mellitus, hypertension,  coronary artery disease, sleep apnea, a right shoulder disability, a thigh disability and a low back disability for further development.  This development included obtaining possible outstanding pertinent records as the record reflected that the most recent treatment records pertaining to the disabilities on appeal consisted of records from VA Central Texas Health Care System (CTHCS) dated in November 2012, and private treatment records from Scott and White dated January 12, 2010. 

Specifically, the Board notes that the Veteran had suggested that outstanding pertinent treatment records from Scott and White may be in the possession of the Bryan/College Station Community Based Outpatient Clinic (CBOC).  

Per the March 2015 remand instructions, in June 2015 the RO sent a letter to the Veteran asking him to identify sources of private treatment and VA treatment since November 2012.  It appears that the Veteran did not reply to this request.

However, while the June 2015 letter asking the Veteran to identify any sources of private treatment since January 2010 and VA treatment since November 2012 was sent to the Veteran, it does not appear as any effort was made to obtain VA treatment records from the Bryan/College Station CBOC.  

As the record reflects that there may be outstanding pertinent records in the possession of VA, remand is necessary.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA CTHCS all outstanding medical records from November 2012 to the present.  In particular, obtain any private treatment records provided by the Veteran to the Bryan/College Station CBOC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


